Citation Nr: 9934566	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  93-13 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hallux 
valgus.

2. Entitlement to an original rating in excess of 10 percent 
for left third toe resection.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1970 to 
August 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision of the Department of Veterans Affairs (VA) Medic and 
Regional Office Center (M & ROC) in Wichita, Kansas.  In 
September 1995, the Board granted the veteran's claim for an 
increased rating for sinusitis and remanded the currently 
appealed claims.  In September 1996 and July 1997, the Board 
remanded the veteran's claims for further evidentiary 
development.  The claim of entitlement to service connection 
bilateral hallux valgus will be addressed in the remand 
section below. 



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. Current residuals of the veteran's service-connected left 
third toe resection include a callus on the metatarsal 
head with tenderness to the metaphalangeal (MP) joint, 
slight shortening, some limited motion and subjective 
complaints of pain. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of left third toe resection have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected resection of the left third toe and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Factual Background

In September 1992, the RO granted the veteran's claim for 
service connection for the resection of his left third 
metatarsal and assigned a 10 percent disability evaluation.  
The RO's determination was based, in large measure, on 
service medical records that indicated he dislocated his left 
third toe at the metatarsal phalangeal joint in a parachute 
incident in May 1985 and underwent two surgeries, in October 
1985 and May 1986, related to the incident.  The RO also 
considered an October 1991 VA examination report of the 
veteran's feet that reflected his complaints of pain on 
walking, prolonged standing, running and in cold weather.  
Examination findings revealed that the veteran's left middle 
toe was surgically shortened and toe movement was limited, 
but not frozen.  According to a x-ray report of the left 
foot, the proximal portion of his proximal phalanx of the 
left third toe was surgical removed.

A January 1996 (evidently mistakenly written as 1995) VA 
examination report shows that the veteran described aching 
and burning pain in his left foot and lower leg.  He 
complained of swelling and soreness in his left forefoot with 
radiating pain and said the swelling subsided at night.  The 
veteran had not recently worn orthotics and had daily 
discomfort in the area of his surgery.  

Examination findings revealed that the veteran's right foot 
was normal.  Regarding his left foot, there was no evidence 
of pitting edema.  The veteran had good distal pulses, good 
sensation throughout the foot and good ankle and foot joint 
motion.  The third toe was shorter secondary to surgery with 
a dorsal surgical incision that was well healed and non-
tender.  There was no hallux valgus or bunion deformity on 
the left foot.  The veteran had a callus on the dorsolateral 
aspect of the fifth toe that was not particularly tender.  He 
had a mild second toe hammertoe deformity with some evidence 
of slight callus on the dorsum of the PIP (proximal 
interphalangeal) joint.  He had a moderate callus on the 
bottom of his left foot beneath the third metatarsal head 
area that was non-tender.  The veteran walked normally in the 
room and was able to walk several steps on the forefoot.  The 
VA examiner noted that the veteran had a left foot injury 
from parachute jumping in service in May 1985 that caused a 
dislocation of his left third toe metatarsophalangeal joint. 
Thereafter, he had two surgeries for partial removal of the 
proximal phalanx that resulted in a shortened toe.  According 
to the VA examiner, the toe had a satisfactory position and 
alignment.  The doctor commented that, probably associated 
with the injury, the veteran had a mild hammertoe deformity 
on the second toe.  There was a callus beneath the third 
metatarsal head and no finding of hallux valgus.  The VA 
physician said the veteran had some limitations of standing, 
walking and running due to the problem of his left foot, with 
no need for additional surgical treatment.  Orthotics were 
recommended.

According to a November 1996 VA examination report, October 
1996 x-rays of the veteran's left foot showed bone resection 
from the proximal end of the third toe proximal phalanx with 
about half the proximal phalanx removed.  There was some mild 
displacement in relation to the third metatarsal.  The 
veteran completed a pain drawing that showed left forefoot 
aching type pain and some pins and needles in the lower leg 
and ankle region.  He complained of occasional lower left leg 
swelling that caused throbbing discomfort and occurred two or 
three times per month, said the swelling was down by the 
following morning and denied left leg injury after that 
sustained in service.  The veteran had some pain on the 
bottom of his third toe area and had a callus there that 
bothered him at times, especially if he stood or walked too 
much with increased symptoms if he wore dress shoes.  He had 
no recent treatment and noticed mild calluses on the top of 
the left second and fourth toes.  

On examination, the veteran's right foot was normal.  His 
left foot showed no swelling and had good pulses.  Range of 
motion in the ankle, heel and foot were all normal, as were 
temperature and pulses.  Big toe appearance was of possibly a 
very slight hallux valgus position.  The left toe MP joint 
was non-tender and had a good range of motion.  There was a 
callus on the left fifth toe dorsolaterally that was non-
tender.  There was also about a twenty-five-cent size thick 
callus on the bottom of the foot beneath the third metatarsal 
head that was presently non-tender.  There was a surgical 
scar on the dorsum of the third metatarsophalangeal joint.  
The third toe was short, about one-half inch shorter than the 
second toe.  There was a mild hammertoe deformity with a 
dorsal callus on the second toe and a very slight hammertoe 
toe deformity with a slight callus on the top of the fourth 
toe.  Neither foot splayed significantly with weightbearing.  
The veteran was able to walk on his heels and toes well, but 
there was mild discomfort beneath the left forefoot when he 
walked on his toes.  The VA examiner reviewed the veteran's 
history of a dislocated left toe injury that was not 
immediately discovered, with chronic dislocation that 
required two surgeries and some deformity with a short third 
toe.  The doctor also noted that the veteran had a resultant 
callus that was somewhat bothersome beneath the third 
metatarsal head and mild hammertoe deformities of the 
adjacent second and fourth toes that, in the doctor's 
opinion, were secondary to the third toe injury.  In the VA 
examiner's opinion, the veteran did not have any hallux 
valgus or bunion problem and did not have symptoms in the big 
toe areas. 

In December 1996, the RO granted service connection for 
hammertoes, of the 2nd and 4th toes of the left foot and 
assigned a noncompensable disability evaluation.

In November 1998, the veteran underwent VA examination of his 
feet and complained of intermittent left foot pain.  He 
described intermittent pain and stiffness in the left 
forefoot that was usually worse in the winter and in the 
morning when he awoke.  The veteran did not have recent 
swelling, heat or redness.  He had difficulty running because 
his foot swelled if he ran more than five minutes; he was 
able to walk short distances in walking shoes but had a 
problem if he walked too long.  Prolonged standing caused 
foot discomfort.  He occasionally had some discomfort at rest 
and more with standing or walking.  Treatment consisted of 
simply trimming and soaking the callus underlying the third 
metatarsal head and wearing shoes that were soft and wide 
enough to prevent foot pressure.  The veteran needed a 
relatively thick sole because a thin sole aggravated pain, 
especially if he was on an uneven surface.  Approximately two 
or three times per year he had a flare up of more severe pain 
that occurred after walking two or three days in succession 
or if he squatted a lot.  He had no limitation of motion 
during the flare-ups although it might have decreased the 
amount of walking he did for a short time.  The veteran did 
not use crutches, brace or cane but used an insole and 
walking shoe, that lessened his symptoms.  He was able to 
continue his occupation of teaching, even with pain, but 
walking was limited.  

Findings on examination showed the veteran was 68 1/2 inches 
tall and weighed 222 1/4 pounds.  He had some flattening of the 
longitudinal arch with some widening of the forefoot, 
bilaterally.  He was able to rise on his toes and heels with 
a little discomfort at the MP joint of the 3rd toe on the 
left.  Toe range of motion of the left foot was dorsiflexion, 
great toe to 70 degrees, 2nd toe to 75 degrees, 3rd toe to 80 
degrees, 4th toe to 80 degrees and 5th toe to 60 degrees.  
Plantar flexion was great toe to 15 degrees, 2nd toe to -20 
degrees, 3rd toe to -25 degrees, 4th toe to -20 degrees and 5th 
toe to -20 degrees.  The veteran had hammertoe deformity of 
the 2nd and 3rd toes on the left.  He had a large corn on the 
PIP joint of the right 5th toe and a smaller one on the hip 
joint of the left 5th toe.  There was a 2.5 centimeter callus 
on the plantar surface of the left 3rd metatarsal head.  The 
3rd toe on the left was one centimeter shorter than the 
comparative toe on the right.  Pulses in the feet were 
normal.  The veteran was tender at the MP joint of the 3rd 
toe, both on the distal end, and also on the dorsum.  There 
were no other skin changes noted in the feet.  The hammertoes 
were passively correctable.  The heel tendon was in good 
alignment with and without weight bearing and there was no 
forefoot or midfoot malalignment.  X-rays of both feet showed 
an absence of the base of the proximal phalanx of the 3rd toe 
on the left and it slightly overrode the metatarsal head.  
There was no evidence of degenerative change in the MP joint.  
The pertinent clinical impression was short, left 3rd toe due 
to resection of the base of the proximal phalanx due to 
dislocation of the phalanx at the MP joint and plantar callus 
of the 3rd metatarsal head due to dislocation of the 3rd toe.  
The veteran had painful, limited motion in the 2nd, 3rd and 4th 
toes on the left.  He had symptoms of metatarsalgia at the 
3rd metatarsal phalangeal joint both by history and also by 
examination.  There was no forefoot or midfoot malalignment.

In March 1999, the RO granted a 10 percent disability 
evaluation to the veteran's service-connected hammertoes of 
the 2nd and 4th toes of the left foot.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

The veteran's service-connected left third toe resection is 
rated under Diagnostic Code 5284.  Under that code, moderate 
and moderately severe foot injury warrants ratings of 10 and 
20 percent, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  A 30 percent evaluation is warranted for severe foot 
injuries.  Id.  Under Diagnostic Code 7804, a 10 percent 
rating is warranted for a superficial scar that is 
objectively tender and painful.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).

The Board has considered the veteran's complaints of 
experiencing discomfort involving his service-connected left 
third toe.  Nevertheless, upon review of the evidence of 
record, the Board is of the opinion that an increased 
evaluation for the veteran's service-connected resection of 
the left third toe is not warranted.  The most recent medical 
evidence shows that the veteran has some pain and limited 
motion in his third toe on the left foot.  He also has a 
small callus on the plantar surface of the left 3rd 
metatarsal head.  The 3rd toe on the left is one centimeter 
shorter than the comparative toe on the right.  He has 
tenderness at the MP joint of the 3rd toe in the distal end 
and on the dorsum.  There was no swelling or edema and no 
disturbance of function of the left foot.  The veteran did 
not use crutches, brace or cane, but used an insole and for 
walking used a walking shoe that helped lessen his symptoms.  
He was observed to walk normally.  In the Board's opinion, 
these manifestations are consistent with the assigned 
evaluation of 10 percent based upon moderate foot disability.  
There is no indication in the record that the service-
connected left third toe disability is more than moderately 
disabling.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5284. 

The medical evidence since the veteran reopened his claim has 
not shown that the scar of the left third toe is poorly 
nourished with repeated ulceration, or painful and tender on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (1998).  The scar observed on VA examination in 
January 1996 was found to be well healed and nontender.  
Alternatively, a scar may be rated based on limitation of 
function of part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  A rating in excess of 10 percent for the 
veteran's disability involving the third toe of the left foot 
is not warranted under Diagnostic Code 7805.  Accordingly, a 
separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994), is not warranted.  The 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating for resection of the left third toe is 
denied.


REMAND

As previously noted, the veteran's claim claim of entitlement 
to service connection for bilateral hallux valgus was 
remanded in September 1995 and September 1996.  In July 1997, 
the Board determined that VA examinations performed in 
October 1991 and January and November 1996 were incomplete 
and contained somewhat contradictory findings and that VA 
needed to reexamine the veteran.  The Board directed the RO 
to request that the examiner "correlate his or her findings 
and rule in or out a diagnosis of bilateral hallux valgus.  
If hallux valgus [wa]s found to be present....the examiner 
[wa]s requested to comment upon etiology, providing an 
opinion as to whether it [wa]s at least as likely as not that 
hallux valgus deformity [wa]s related to the complaints and 
findings noted during the veteran's twenty-year service 
career or whether it [wa]s at least as likely as not that 
hallux valgus...was caused or chronically worsened by the 
service-connected left toe pathology."  

In November 1998, the veteran was afforded a VA examination 
by a private physician who diagnosed "hallux valgus, 20 
degrees left, 25 degrees right due to wearing shoes. Since it 
is more on the right than the left, it is doubtful, in [the 
physician's] opinion that this related to the dislocated 
third joint."  

A review of the above evidence confirms that the examination 
conducted in November 1998 failed to comply with the action 
requested by the Board in its July 1997 remand.  The 
physician did not comment on whether it was at least as 
likely as not that the hallux valgus was related to the 
complaints or findings noted in the service medical records.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board were not complied with, the Board 
itself erred in failing to ensure compliance.  Id.

In light of the previous Board remands of this case, the 
Board sincerely regrets its determination that another remand 
is essential prior to adjudicating the veteran's claim for 
service connection for bilateral hallux valgus.  However, in 
the interest of due process and fairness to the veteran, the 
Board firmly believes it must remand his claim for further 
evidentiary development before issuing a final decision on 
the appealed matter.  Accordingly, the case is REMANDED to 
the RO for the following actions:

1.  The RO should return the veteran's 
claims folder to the examiner who 
performed the November 1998 VA 
examination.  The RO should request that 
the examiner review the claims folder, to 
include the service medical records and 
VA and private medical records, as well 
as the reports of the October 1991 and 
January and November 1996 VA examination 
and his November 1998 examination report.  
No additional physical examination is 
necessary unless required by the 
examiner. The examiner is asked to 
provide an opinion regarding the etiology 
of the bilateral hallux valgus and 
whether it was at least as likely as not 
that the hallux valgus was related to the 
complaints or findings noted in the 
veteran's service medical records.  
Reasons and bases should be provided for 
all opinions offered.

If and only if, the physician who 
conducted the November 1998 examination 
is unavailable or otherwise unable to 
provide a rationale for his opinions, the 
RO should schedule the veteran for 
another VA examination by an orthopedist 
to determine the etiology of the 
disabilities in question.  An opinion 
should be provided regarding the 
likelihood that any bilateral hallux 
valgus found to be present had its onset 
in service or is otherwise related 
thereto.  Reasons and bases for all 
conclusions should be provided.  The RO 
should request that the examiner review 
the claims folder, to include the service 
medical records and VA and private 
medical records, as well as the report of 
the November 1998 VA examination.

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hallux valgus.  
If the disposition of the issue remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the veteran 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLVIAN
	Member, Board of Veterans' Appeals







